Case 20-10752-abl Doc17 Entered 05/11/20 10:44:22 Page1of9

E-FILED 05/11/2020

THOMAS E. CROWE PROFESSIONAL LAW CORP.
2830 S. Jones Blvd. #3

LAS VEGAS, NV 89146

(702) 794-0373

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re Case No. BK-S-20-10752-ABL

JIMENEZ ARMS, INC.
Debtor

AMENDMENT COVER SHEET

The following item have been amended in the above named bankruptcy proceedings (check all applicable boxes)

_ Voluntary Petition (specify reason for amendment)

_ Summary of Schedules

_ Schedule A — Real Property

_ Schedule B - Personal Property

_ Schedule C - Property Claimed as Exempt

i Schedule D, E, or F and/or Matrix, and/or List of Creditors or Equity Holders
_ Add/delete creditor(s), change amount or classification of debt
__ Add/change address of already listed creditor — No fee
_ Schedule G- Schedule of Executory Contract and Unexpired Leases
__ Schedule H- Codebtors

_ Schedule I- Current Income of Individual Debtor(s)
Schedule }- Current Expenditures of Individual Debtor(s}
_ Declaration Regarding Schedules

x Statement of Financial Affairs and/or Declaration
_. Chapter 7 Individual Debtor’s Statement of Intention

a Disclosure of Compensation of Attorney for Debtor

__ Statement of Current Monthly Income and Means Test Calculations (Form 22A, 22B, or 22C)
_ Certification of Credit Counseling

- Other:

Amendment of debtor(s) Social Security Number requires the filter to follow the instructions provided
by the Office of the U.S. Trustee, see link to the U.S. Trustee’s website on our website:

www.nvb.uscourts.gov

{S(/PAUL JIMENEZ, SR.
PAUL JIMENEZ, SR
OWNER

 
Case 20-10752-abl Doc17 Entered 05/11/20 10:44:22 Page 2 of9

Fillin this information to identify the case:

Debtorname JIMENEZ ARMS, INC.

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number (ifknown) =20-10752-ABL
DOD Check if this is an
amended filing

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

 

The debtor must answer every question, tf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).

Income

1. Gross revenue from business

CO None.

Identify the beginning and ending dates of the debtor's fiscal year,
which may be a calendar year

From the beginning of the fiscal year to filing date:
From 1/01/2020 to Filing Date

Sources of revenue
Check all that apply

M Operating a business

D Other

Gross revenue
(before deductions and
exclusions)

$86,635.34

 

For prior year:
From 1/01/2019 to 12/31/2019

Ml Operating a business

0 Other

$1,403,727,84

 

For year before that:
From 1/07/2018 to 12/31/2018

@ Operating a business

C1 Other

$2,215,478.58

 

2. Non-business revenue

Include revenue regardless of whether that revenue is taxable. Non-business income ma
and royalties. List each source and the gross revenue for each separately. Do not includ

None.

List Certain Transfers Made Before Filing for Bankruptcy

Description of sources of revenue

3. Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers--including expense reimbursements—to any creditor, o'

y include interest, dividends, money collected from lawsuits,
@ revenue listed in fine 1.

Gross revenue from
each source

(before deductions and
exclusions)

ther than regular employee compensation, within 90 days before

filing this case unless the aggregate value of all property transferred te that creditor is less than $6,825, (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

C1 None.
Creditor’s Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com Best Gase Bankruptcy

 
Case 20-10752-abl
Debtor JIMENEZ ARMS, INC.

 

Doc 17 Entered 05/11/20 10:44:22 Page 3of9

Case number (known) 20-4 0752-ABL

 

 

 

Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check ail that apply
3.1. CARL WAYNE ORR 17/12/2019 $17,500.00 1 Secured debt
C/O PHENIX & CRUMP, PLLC 11/18/2019 1 Unsecured loan repayments
ATTN: J.R. "RUSTY" PHENIX 11/27/2019 C1 Suppliers or vendors
P.O. BOX 1005 12/3/2019 0 Services
Henderson, TX 75654 12/6/2019 a
FEES/SETTLEMENT
3.2. HARSCH INVESTMENTS PROPERTIES 12/2/2019 $12,858.60 (] Secured debt
-NV,LLC 12/31/2019 1 Unsecured loan repayments
Henderson, NV 89014 CO] Suppliers or vendors
CL Services
M@ Other LEASE PAYMENTS
3.3. INTERNATIONAL DIE CASTING, INC 11/7/2019 $14,640.20 (2 Secured debt .
(IDCH 11/20/2019 (1 Unsecured ioan repayments
14733 S. AVALON BLVD. 12/17/2019

Gardena, CA 90248

M@ Suppliers or vendors
C1 Services
O other_

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respeci to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives: general partners of a parinership
debtor and their relatives; affitiates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31),

Cl None.

Insider's name and address
Relationship to debtor

41. PAUL JIMENEZ, SR.
43 DESERT SUNFLOWER CIRCLE
Henderson, NV 89002
OWNER

4.2. GILBERT JIMENEZ
776 VIENTO DEL MONTAGNA AVE,
Henderson, NV 89012
EMPLOYEE

4.3. JENNIS C, JIMENEZ
1410 CLIPERTON AVE.
Henderson, NV 89012
EMPLOYEE

44. MONIQUE M. JIMENEZ
776 VIENTO DEL MONTAGANA AVE.
Henderson, NV 89012
EMPLOYEE

5. Repossessions, foreclosures, and returns

Bates

2018 YTD

2019 YTD

2018 YTD

2018 YTD

Total amount of value Reasons for payment or transfer

$46,620.00 WAGES

$19,150.67 WAGES

$33,900.00 WAGES

$78,618.24 WAGES

List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do nat include property listed in tine 6.

Official Form 207

Software Copyright (c) 1996-2020 Best Case, LLC - wvw.bestcase.com

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2

Best Gase Bankruptcy

 

 
Case 20-10752-abl Doc17 Entered 05/11/20 10:44:22 Page 4of9

Debtor JIMENEZ ARMS, INC,

Case number (finown) 20-4 0752-ABL

 

 

@ None

Creditor's name and address Describe of the Property Date Value of property

6. Setoffs
List any creditor, including a bank or financial institution, that within 80 days before filing this case set off or otherwise took anything from an account
of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

@ None

Date action was
taken

Creditor’s name and address Description of the action creditor took Amount

Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case,

OC None.

Case title Nature of case Status of case

Case number
7.1, CARL WAYNE ORR,

Court or agency's name and
address

Criminal 4 JUDICIAL DISTIRCT OF O Pending

INDIVIDUALLY AND AS
EXECUTOR OF THE ESTATE
OF MELINA ANN ORR, BILLY
RAY SOAPE, AND LINDA
JEAN SOAPE

Vv.

JIMENEZ ARMS, INC., A
NEVADA CORPORATION,
SHINNING STAR
INVESTMENTS, LLC, JANICE
K. JENNINGS, PAUL JUAN
JIMENEZ, KIMBERLY K.
JENNINGS NEVADA TRUST,
BRADLEY A. JENNINGS
NEVADA TRUST, BRADLEY
ALLAN JENNINGS,
KIMBERLY KAY JENNINGS,
GARY B. GENSKE AND JOHN
GRAVES DBA GRAVES GUNS
2015-388

RUSK COUNTY, TX
115 N. MAIN, STE. 104
Henderson, TX 75652

OC] On appeal
@ concluded

 

7.2. ALVINO CRAWFORD AND
BEVERLY CRAWFORD,
INDIVIDUALLY, AND AS THE
PARENTS OF DECEDENT
ALVINO DWIGHT CRAWFORD
Vv.

JIMENEZ ARMS, INC., A
NEVADA CORPORATION;
GREEN TIP ARMS LLC, A
MISSOURI COMPANY;
GREEN TIP ARMS, LLC, AN
ARIZONA COMPANY;
CHRISTOPHER BENDET, AN
INDIVIDUAL; AND JAMES
SAMUELS, AN INDIVIDUAL
1916CV17245

WRONGFUL
DEATH

CIRCUIT COURT OF
JACKSON COUNTY,
MISSOUR

415 E. 12 ST.

Kansas City, MO 64106

z Pending
OF Gn appeal
CO Concluded

 

Official Form 207

Software Copyright (c} 1996-2020 Best Case, LLC - www.besteasa.com

Statement of Financial Affairs for Non-Individuats Filing for Bankruptcy

page 3

Best Case Bankruptcy

 
Case 20-10752-abl Doc17 Entered 05/11/20 10:44:22 Page 5of9

 

 

Debtor JIMENEZ ARMS, INC: Case number (ifknowh) 20-10752-ABL
Case title Nature of case Court or agency's name and Status of case
Case number address
7.3. CITY OF KANSAS CITY Y., TORT CIRCUIT COURT OF H Pending
JIMENEZ ARMS, INC. ET AL JACKSON COUNTY C1 on appeat
2016-CV00829 MISSOURI CO Concluded
415 EAST 12TH STREET cues

Kansas City, MO 64106

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

MI None

Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

@ None

Recipient's name and address Description of the gifts or contributions Dates given Value

TEeE Certain Losses

10. All losses from fire, theft, or other casualty within 4 year before filing this case.

Hi None
Description of the property lost and Amount of payments received for the [oss Dates of loss Value of property
how the loss occurred lost

If you have recelved payments to cover the loss, for
example, from Insurance, government compensation, or
tort liability, list the total received.

List unpaid claims on Official Form 106A/B (Schedtile
AVE, Assets — Real and Personal Property).

 

| Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attomeys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

CJ None.
Who was paid or who received lf not money, describe any property transferred Dates Total amount or
the transfer? : value
Address

11.4. THOMAS E. CROWE
PROFESSIONAL LAW

CORPORA
2830 S. JONES BLVD, SUITE

3 FEBRUARY

Las Vegas, NV 89146 Attorney Fees 7, 2020 $3,700.00

 

Email or website address
tcrowe@thomascrowelaw.com

 

Who made the payment, if not debtor?

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1995-2020 Best Case, LLC - www.bestease,com Best Case Bankruptcy

 
Case 20-10752-abl Doc17 Entered 05/11/20 10:44:22 Page 6of9

Debtor JIMENEZ ARMS, INC. - Case number j#known) 20-10752-ABL

 

12. Self-settled trusts of which the debtor is a beneficiary

List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.

De not include transfers already listed on this statement,
H None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Inciude
both outright transfers and transfers made as security. Do not include gifts or transfers previously listect on this statement.

Hi None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

7 Previous Locations

 

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

0 Does not apply

Address Dates of o¢cupancy
From-To
14.1. 7390 EASTGAGE ROAD SUITE 150 5/2014-7/2019

Henderson, NV 89011

Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
~ diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

HM No. Go to Part 9.
C1 Yes. Fill in the information below.

Facility name and address Nature of the business operation, including type of services If debtor provides meals
the debtor provides and housing, number of
patients in debtor's care

Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

EH No.
Yes. State the nature of the infermation collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

MM No. Go to Part 10.
C1 Yes. Does the debtor serve as pian administrator?

ust Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2020 Bast Case, LLC - www.bestcase.com Bast Case Bankruptcy

 
Case 20-10752-abl Doc17_ Entered 05/11/20 10:44:22 Page 7 of9

Debtor JIMENEZ ARMS, INC. ‘ Case number (known) 20-10752-ABL

 

moved, or transferred?
Include checking, savings, money market, or other financia! accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives, associations, and other financial institutions,

Mf None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, sold, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case,

H None

Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 4 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

None

Facility name and address Names of anyone with Description of the contents Do you still
access to it have it?

he Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust, Do
not list leased or rented property.

EE None

here Details About Environment Information

 

For the purpose of Part 12, the following definitions apply:
Environmental law means any siatute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized,

Hazardous materiaf means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful! substance,

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

H No.

O1 Yes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23, Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

Hono.
Ol Yes. Provide details below.
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6

Softwara Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 20-10752-abl Doc17 Entered 05/11/20 10:44:22 Page 8of9

Debtor JIMENEZ ARMS, INC. Case number (known) 20-10752-ABL

Site name and address Governmental unit name and Environmental law, if known

Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous material?

@ no.
O Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known

Date of notice
address

Lcheces Details About the Debtor's Business or Connections to Any Business

25, Other businesses in which the debtor has or has had an interest

List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

MI None

Business name address Describe the nature of the business Employer Identification number

Do not include Sociai Security number or ITIN.

Dates business existed

26. Books, records, and financial statements

26a. List all accountants and bookkespers who maintained the debtor's books and records within 2 years before filing this case.
CI None

Name and address Date of service

From-To

262.1. GENSKE MULDER CO 2006-2020

3187 RED HILL AVE, #110
Capistrano Beach, CA 92624

26b. List all firms or individuals who have audited, com

piled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

Mi None

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
@ None

Name and address If any books of account and records are

unavailable, explain why

26d. List all financial institutions, creditors, and other

parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

Hi None

Name and address

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

M No
C Yes. Give the details about the two most recent inventories.

Name of the person who supervised the taking of the Date of inventory

The dollar amount and basis (cost, market,
inventory

or other basis) of each inventory

28. List the debtor's officers, directors, managing meinbers, general partners,

members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
Software Capyright (c) 1996-2020 Best Case, LLC - www.bestcase,com

page 7

Best Case Bankruptcy

 
Case 20-10752-abl Doc17 Entered 05/11/20 10:44:22 Page 9of9

 

 

Debtor JIMENEZ ARMS, INC, : Case number itknown) 20-10752-ABL
Name Address Position and nature of any % of interest, if
interest any
PAUL JIMENEZ, SR. 43 DESERT SUNFLOWER CIRCLE PRESIDENT/OWNER 100%

Henderson, NV 89002

 

29, Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

H@ No
Ol Yes. identify below.

30. Payments, distributions, or withdrawals credited or given to insiders

Within 1 year before filing this case, did the debtor provide an insider with value In any form, including salary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?

EB No
Ol Yes. Identify below.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

M@ No
1 Yes. Identify below.

e

Name of the parent corporation Employer Identification number of the parent
corporation

32. Within & years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

BH No
Yes. Identify below.

Name of the pension fund Employer Identification number of the parent
corporation

Glace Signature and Declaration

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.
Executedon May 11, 2020

/s/ PAUL JIMENEZ, SR. PAUL JIMENEZ, SR.
Signature of individual signing on behalf of the debtor Printed name

 

 

Position or relationship to debtor President

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
MNo
CI Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestease.com Best Case Bankruptcy

 
